Jankowski v RP Excavating & Landscaping, Inc. (2020 NY Slip Op 04088)





Jankowski v RP Excavating & Landscaping, Inc.


2020 NY Slip Op 04088


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, TROUTMAN, AND DEJOSEPH, JJ.


714 CA 19-01087

[*1]PATTI ANN JANKOWSKI, PLAINTIFF-RESPONDENT,
vRP EXCAVATING & LANDSCAPING, INC., AND DENASA EXCAVATION, INC., DEFENDANTS-APPELLANTS. 


NASH CONNORS, P.C., BUFFALO (ANDREW J. KOWALEWSKI OF COUNSEL), FOR DEFENDANT-APPELLANT RP EXCAVATING & LANDSCAPING, INC. 
CHELUS, HERDZIK, SPEYER & MONTE, P.C., BUFFALO (DANIEL J. CERCONE OF COUNSEL), FOR DEFENDANT-APPELLANT DENASA EXCAVATION, INC.
LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeals from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered May 20, 2019. The order denied the motions of defendants for summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs for reasons stated in the decision at Supreme Court.
Entered: July 17, 2020
Mark W. Bennett
Clerk of the Court